473 F.2d 1370
Milan M. VUITCH, M. D., Appellee,v.James Brown HARDY, Acting Warden of the MarylandPenitentiary, Appellant.
No. 72-1890.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 10, 1973.Decided Feb. 20, 1973.

Francis X. Pugh, Asst. Atty. Gen. of Maryland (Francis B. Burch, Atty. Gen. on brief), for appellant.
Roy Lucas, Washington, D. C.  (E. Barrett Prettyman, Jr., Washington, D. C., Timothy J. Bloomfield, Oxford, Md., and Randall C. Coleman, Baltimore, Md., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
The district court held that petitioner had exhausted his available state remedies prior to filing an application for a writ of habeas corpus and that the writ should issue because the Maryland Therapeutic Abortion Act, 4B Ann.Code of Maryland, Art. 43, Secs. 137 et seq.  (1971 Repl. Vol.), under which petitioner was convicted, was unconstitutional, because of the limitations which it placed upon the performance of an abortion.  We agree that petitioner had exhausted his available state remedies.  Subsequent to the argument before us, the Supreme Court decided Roe v. Wade, - U.S. -, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973) and Doe v. Bolton, - U.S. -, 93 S. Ct. 739, 35 L. Ed. 2d 201 (1973).  These cases make clear that the district court correctly decided the case, and we affirm on their authority.


2
Affirmed.